NO. 07-05-0173-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



MAY 17, 2005

______________________________





IN RE: R. WAYNE JOHNSON, 



Relator 

_________________________________



 
Original Proceeding – Memorandum Opinion

_______________________________



Before QUINN, REAVIS and CAMPBELL, JJ.

Pending before this court is the 
pro se
 petition of R. Wayne Johnson (Johnson) for a writ of mandamus.  He asks the court to order Bruce Zeller, the warden supervising the prison wherein Johnson is housed, to comply “with the rules [sic] forms [sic] the basis of this suit . . . .”  So too does he seek “injunctive relief” and a restraining order against Zeller.   We deny the petition for the following reasons. 

Our power to issue a writ of mandamus against anyone other than a judge is quite limited.  That is, we may do so only when necessary to enforce our jurisdiction over a pending appeal.  
Tex. Gov't Code Ann
.  §22.221(a) (Vernon 1988).  And, before it can be said that we are acting to enforce our jurisdiction over a pending appeal, the dispute made the basis of the relator's application for writ must somehow implicate a pending appeal.  
Bush v. Vela
, 535 S.W.2d 803, 804 (Tex. Civ. App.
–
Corpus Christi 1976, orig. proceeding). Since the subject matter of Johnson's request does not involve a pending appeal, we have no jurisdiction to issue mandamus against Zeller, a prison warden. 

Accordingly, relator's petition for writ of mandamus is denied.  
Tex. R. App. P
. 52.8(a).  Furthermore, because we have denied Johnson’s petition for writ of mandamus, we deny his request for injunctive relief and for a restraining order as moot.

                   				





Brian Quinn

   Justice